Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 25, 2003, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and reckless endangerment in the first degree, and sentencing him to concurrent terms of 10 years, seven years and 2Vs to 7 years, respectively, unanimously affirmed.
The court properly granted the People’s Batson application (Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990], cert denied 498 US 824 [1990]). The record supports the court’s finding of pretext, which is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352, 356-357 [1991]). The court was not required to have the *200People respond to defense counsel’s explanation for the challenge of the juror in question before making its ruling that the explanation was pretextual (People v Payne, 88 NY2d 172, 184 [1996]; People v Ciauri, 266 AD2d 164 [1999], affd sub nom. People v Besser, 96 NY2d 136 [2001]). There is no basis for disturbing the court’s finding that counsel’s unexplained and unsupported generalization was a pretext for racial discrimination.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Marlow, Sullivan and Catterson, JJ.